   Case 1:20-cv-03515-PAE Document 50 Filed 11/25/20 Page 1 of 2




                                                              November 25, 2020

By ECF
Honorable Paul A. Engelmayer,
Thurgood Marshall United States Courthouse,
40 Foley Square,
New York, New York 10007-1312.
                Re:    In re JPMorgan Treasury Futures Spoofing Litigation,
                       No. 1:20-cv-03515-PAE (S.D.N.Y.)
Dear Judge Engelmayer:

             On behalf of the parties in the above-captioned action, we write to provide
Your Honor with a status update in advance of the initial conference scheduled for
November 30, 2020.

                By way of background, on October 26, 2020, the parties jointly requested an
adjournment to case deadlines in order to explore settlement (ECF No. 41), and later that
day, Your Honor extended all deadlines by 28 days and adjourned the initial conference until
November 30, 2020. (ECF No. 43.) Since the Court’s October 26 Order, the parties have
taken substantial steps towards resolution, including (i) agreeing to mediate, (ii) entering
into a confidentiality agreement that will govern the mediation, (iii) selecting a mediator,
and (iv) discussing procedures, including information exchanges, for the forthcoming
mediation. In light of the fact that no discovery has yet occurred, the parties anticipate that
several months are needed to complete the mediation process. Accordingly, the parties
anticipate requesting at the November 30 conference that the Court further extend the
deadlines in this action.

                Additionally, pursuant to Rule 2.C of this Court’s Emergency Individual
Rules and Practices in Light of COVID-19, the parties inform the Court that the following
attorneys will be speaking at the November 30 teleconference:

 Attorney                       Phone Number                    Party

 Amanda Davidoff                (571) 213-9655                  Defendants

 Raymond Girnys                 (914) 733-7251                  Plaintiffs

 Karen Lerner                   (973) 610-6068                  Plaintiffs
      Case 1:20-cv-03515-PAE Document 50 Filed 11/25/20 Page 2 of 2


 Hon. Paul A. Engelmayer                                                             -2-

               We look forward to discussing these matters at the upcoming conference.


                                                         Respectfully submitted,

                                                         /s/ Amanda F. Davidoff
                                                         Amanda F. Davidoff
                                                         Counsel for Defendants

                                                         /s/ Vincent Briganti
                                                         Vincent Briganti
                                                         Co-Lead Counsel for Plaintiffs

                                                         /s/ Karen M. Lerner
                                                         Karen M. Lerner
                                                         Co-Lead Counsel for Plaintiffs


cc:     All counsel of record (via ECF)
